FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT or COLUMBIA M FEB 2" 2015
0.8. District 8. Bankr
tome Mototcomnm
Saundra Taylor, )
)
Plaintiff, )
) Case: 1:15-cv—00272
V, ) Asslgned To : Unassigned
) ASSIgn. pate : 2/24/2015
District of Columbia, ) Descnptlon: Pro se Gen- ClV” (F)
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on plaintiff‘s pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiff’s application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff, a resident of Fort Washington, Maryland, sues the District of Columbia for
negligent spoliation of evidence and intentional inﬂiction of emotional distress. She invokes
diversity jurisdiction. See Comp]. 1] 3. The District of Columbia “like the ﬁfty states, is not

subject to diversity jurisdiction, Long v. District of Columbia, 820 F.2d 409, 414 (DC. Cir.

 

 

1987), and plaintiff neither invokes the Court’s federal question jurisdiction nor alleges facts

presenting a federal question. Hence, this case will be dismissed.

 

United S tes District Judge

   

DATE: Februaryh , 2015